Case 1:16-cr-00614-AMD Document 189 Filed 01/18/19 Page 1 of 1 PageID #: 4050


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Robert J. Cleary
January 18, 2019                                                                                                        Member of the Firm
                                                                                                                        d +1.212.969.3340
                                                                                                                        f 212.969.2900
By ECF                                                                                                                  rjcleary@proskauer.com
                                                                                                                        www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:        United States v. Dan Zhong
                        Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

        We write pursuant to Your Honor’s January 15 Order to provide the Court with a further
update concerning the parties’ efforts to stipulate to the testimony of witnesses who are the
subject of Mr. Zhong’s pending motion for Rule 15 depositions.

        The parties have reached an agreement in principle with respect to the testimony of one
of the witnesses and are engaged in a good faith process with respect to the remaining witnesses
that we believe is fruitful and should be given additional time to complete.

       We propose to provide the Court a further update by the end of the day on Wednesday,
January 23.

                                                                                                Respectfully submitted,


                                                                                                /s/ Robert J. Cleary
                                                                                                Robert J. Cleary
cc:          AUSA Alexander A. Solomon (by ECF)
             AUSA Ian C. Richardson (by ECF)
             AUSA Craig R. Heeren (by ECF)




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
